DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-02-00267-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



HEALTHFIRST MEDICAL GROUP, P.A.,§
	APPEAL FROM THE 342ND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

FERNANDO A. TRUJILLO,
APPELLEE§
	TARRANT COUNTY, TEXAS




MEMORANDUM OPINION (1)
	The parties hereto have filed a Joint Motion to Vacate and Render Judgment Pursuant to
Settlement.  That motion has been signed by the attorneys for the parties and represents that the
parties' agreement disposes of all issues presented for appeal.  Because the parties have met the
requirements of Tex. R. App. P. 42.1(a)(1), the motion is granted, the judgment of the trial court is
vacated, and the appeal is dismissed with prejudice.  Costs are taxed against the party incurring
same.

Opinion delivered October 23, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.






(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.